Citation Nr: 1528726	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-31 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss that he believes is due to in-service noise exposure.  He claims that he was exposed to hazardous noise from high pitched radio signals while serving as a Morse code operator.  The Veteran also claims to have been exposed to loud noises while participating in routine weapons qualifications on the rifle range, without the benefit of hearing protection.

The Veteran underwent a VA examination in August 2009.  The examination revealed bilateral hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385 (2014).  Based on the examination results and following a review of the record, the examiner opined that the Veteran's current hearing loss was most likely due to other factors, such as age, a family history of hearing loss and other medical conditions, and was not likely due to military acoustic trauma.  In providing this opinion, however, the examiner relied, in part, on the absence of hearing loss shown on the Veteran's service separation examination.  The Board notes that the lack of showing of hearing loss during service does not preclude establishing entitlement to service connection.  Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  Due to the examiner's reliance on the absence of hearing loss shown at separation and the failure to discuss whether audiological findings from prior post-service hearing tests were consistent with noise-induced hearing loss, the examiner's opinion is inadequate for adjudication purposes.  As such, the Veteran must be afforded an additional VA examination to determine the etiology of his hearing loss.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded another VA examination by an examiner with sufficient expertise to determine the etiology of his bilateral hearing loss.  Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss originated during service or is otherwise etiologically related to service, to include service noise exposure.

The rationale for any opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




